Citation Nr: 0333733	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


ISSUE

Entitlement to service connection for invasive bladder 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active service from March 1964 to April 1966 
with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision by 
the St. Paul, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  In 
particular, it appears that the veteran was not informed that 
he had the option of obtaining a medical opinion from a 
private physician addressing the issue of whether the 
veteran's bladder cancer is at least as likely as not linked 
to his military service, including exposure to Agent Orange.  

Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  The veteran should be informed 
that notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be informed that he 
has the option of obtaining a medical 
opinion from a private physician 
addressing the issue of whether the 
veteran's bladder cancer is at least as 
likely as not linked to his military 
service, including exposure to Agent 
Orange.  The veteran should also be 
notified of any evidence not previously 
provided to VA which is necessary to 
substantiate the claim on appeal and 
whether VA or the veteran is expected to 
obtain any such evidence (Quartuccio).  
The veteran should also be apprised of 
the VCAA notice obligations in accordance 
with the aforementioned Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




